DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/655,529 filed 10/17/2019 and 16/951,810 filed 11/18/2020 and, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,854,055.

Instant Application No. 17/707,056
Claim 1
U.S. Patent No. 10,854,055
Claim 1
A cargo management system, comprising: an electronic processing device; and a non-transitory memory device storing (i) Artificial Intelligence (AI) image analysis logic and (ii) operating instructions that when executed by the electronic processing device, result in: 
A cargo management system, comprising: an electronic transceiver device; an electronic processing device in communication with the electronic transceiver device; and a non-transitory memory device storing (i) Artificial Intelligence (AI) image analysis logic and (ii) operating instructions that when executed by the electronic processing device, result in:
receiving, by the electronic processing device and from a first remote mobile electronic device, data descriptive of a plurality of items comprising an instance of cargo; 
receiving, via the electronic transceiver device and from a first remote mobile electronic device, data descriptive of a plurality of items comprising an instance of cargo;
receiving, by the electronic processing device and from the first remote mobile electronic device, at least one first image descriptive of the instance of cargo at a first point in time; 
receiving, via the electronic transceiver device and from the first remote mobile electronic device, at least one first image descriptive of the instance of cargo at a first point in time; 
computing, by an execution of the Al image analysis logic by the electronic processing device, a correlation between one or more portions of the at least one first image and one or more respective items from the plurality of items comprising the instance of cargo; 
computing, by an execution of the AI image analysis logic by the electronic processing device, a correlation between one or more portions of the at least one first image and one or more respective items from the plurality of items comprising the instance of cargo;
receiving, by the electronic processing device and from a second remote mobile electronic device, at least one second image descriptive of the instance of cargo at a second point in time; 
receiving, via the electronic transceiver device and from a second remote mobile electronic device, at least one second image descriptive of the instance of cargo at a second point in time;
identifying, by an execution of the AI image analysis logic by the electronic processing device, a difference between the images, comprising at least one portion of the at least one second image that differs from a corresponding portion of the at least one first image; 
identifying, by an execution of the AI image analysis logic by the electronic processing device, a difference between the images, comprising at least one portion of the at least one second image that differs from a corresponding portion of the at least one first image; 
identifying, based on the correlation between the one or more portions of the at least one first image and the one or more respective items from the plurality of items comprising the instance of cargo, a first item from the plurality of items comprising the instance of cargo that corresponds to the identified difference between the images; and 
identifying, based on the correlation between the one or more portions of the at least one first image and the one or more respective items from the plurality of items comprising the instance of cargo, a first item from the plurality of items comprising the instance of cargo that corresponds to the identified difference between the images; and 
generating an alert including information that identifies the first item from the plurality of items comprising the instance of cargo.
generating an alert including information that identifies the first item from the plurality of items comprising the instance of cargo.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of U.S. Patent 10,854,055 in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.
In regard to claims 2-11 of the instant application, these claims are rejected as being unpatentable over corresponding equivalent claims 2-15 of the US Patent.

Claims 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,302,160.

Instant Application No. 17/707,056
Claim 1
U.S. Patent 11,302,160 B2
Claim 1
A method of operating an Artificial Intelligence (AI) cargo management system, comprising: 
A method of operating an Artificial Intelligence (AI) cargo management system, comprising:
receiving, by an electronic processing device and from a first remote mobile electronic device, data descriptive of a plurality of items comprising an instance of cargo; 
receiving, via an electronic transceiver 
device and from a first remote mobile electronic device, data descriptive of a 
plurality of items comprising an instance of 
cargo;
receiving, by the electronic processing device and from the first remote mobile electronic device, at least one first image descriptive of the instance of cargo at a first point in time; 
receiving, via the electronic transceiver 
device and from the first remote mobile electronic device, at least one first image descriptive of the instance of cargo at a first point in time; 
computing, by an execution of Al image analysis logic by the electronic processing device, a correlation between one or more portions of the at least one first image and one or more respective items from the plurality of items comprising the instance of cargo; 
computing, by an execution of AI image analysis logic by the electronic processing device, a correlation between one or more portions of the at least one first image and 
one or more respective items from the 
plurality of items comprising the instance of cargo;
receiving, by the electronic processing device and from a second remote mobile electronic device, at least one second image descriptive of the instance of cargo at a second point in time; 
 receiving, via the electronic transceiver 
device and from a second remote mobile electronic device, at least one second image descriptive of the instance of cargo at a 
second point in time;
identifying, by an execution of the Al image analysis logic by the electronic processing device, a difference between the images, comprising at least one portion of the at least one second image that differs from a corresponding portion of the at least one first image; 
identifying, by an execution of the Al image analysis logic by the electronic processing device, a difference between the images, comprising at least one portion of the at least one second image that differs from a 
corresponding portion of the at least one 
first image; 
identifying, based on the correlation between the one or more portions of the at least one first image and the one or more respective items from the plurality of items comprising the instance of cargo, a first item from the plurality of items comprising the instance of cargo that corresponds to the identified difference between the images; and 
identifying, based on the correlation 
between the one or more portions of the at 
least one first image and the one or more respective items from the plurality of items comprising the instance of cargo, a first 
item from the plurality of items comprising 
the instance of cargo that corresponds to the identified difference between the images; and  
generating an alert including information that identifies the first item from the plurality of items comprising the instance of cargo.
generating an alert including information that identifies the first item from the plurality of items comprising the instance of cargo.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of U.S. Patent 11,302,160  in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.
In regard to claims 13-22 of the instant application, these claims are rejected as being unpatentable over corresponding equivalent claims 2-15 of the US Patent.

Allowable Subject Matter
Claims 1-22 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose identifying a first item, from a plurality of items comprising an instance of cargo, that corresponds to an identified difference between two images, received from first and second remove mobile electronic devices at different points in time, and subsequently generating an alert that identifies the first item.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485